On Motion for Rehearing.
The present motion by the defendant Rosario, filed October 19, 1956, is for a rehearing of a motion which he filed with the Clerk of this Court on August 15, 1956. In that motion, made under Section 2255 of Title 28 U.S.C., Rosario sought to have vacated the judgment and sentence which I had imposed on him under Count 11 of the indictment. My opinion of thirteen pages filed September 26, 1956, denied Rosario’s motion and disposed of all of his various contentions and arguments. My secretary forwarded Rosario a copy of the opinion on the day it was filed.
Petitioner Rosario is mistaken in his belief that “concededly this court agrees that count eleven and count one merged.” The court concedes no such thing, as a reading of the opinion shows. The first eleven pages of my opinion set out in detail, the reasons why a merger of counts one and eleven of the indictment, under the circumstances of this case, could not have legally resulted. Only as an observation did I state that “even if we assume, arguendo, that petitioner is correct in his contention that Count Eleven of the indictment was merged with Count One, petitioner still would be en*440titled to no relief”, because he would still be required to serve a total of fifteen years, for the reasons stated in my opinion.
The motion for a rehearing contains nothing that is either new or meritorious. It is a garbled, misstatement of the reasoning of my opinion of September 26, 1956. The motion for a rehearing is in all respects denied.